Citation Nr: 0943986	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  04-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hallux valgus.


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in June 2007 and 
April 2008.

In a December 2008 decision, the Board denied entitlement to 
service connection for hallux valgus.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a May 2009 Joint Motion, the parties moved the Court to 
vacate the Board's December 2008 decision.  The Court issued 
an order in May 2009 vacating the December 2008 decision and 
remanding the claim to the Board for further proceedings 
consistent with the Joint Motion.  


FINDING OF FACT

The evidence is at least in equipoise with respect to whether 
hallux valgus is related to service.


CONCLUSION OF LAW

Hallux valgus was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a July 2003 letter, the RO notified the Veteran of the 
evidence required to substantiate his claim.  This letter 
advised the Veteran of VA's duty to assist with the 
development of his claim and informed him what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist the Veteran in obtaining.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A March 2006 letter advised the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

Regarding the duty to assist, the RO made reasonable and 
appropriate efforts to assist the Veteran with the 
development of this claim.  The service treatment records and 
relevant post-service medical records identified by the 
Veteran were obtained and associated with the claims file.  
The Veteran has also been afforded a VA examination, from 
which an opinion was obtained.

Under these circumstances, the Board finds that VA provided 
the Veteran adequate notice and assistance with regard to the 
claim on appeal.  Even assuming otherwise, remanding for 
additional notification and/or assistance is unnecessary 
because, due to the favorable disposition of this claim, the 
Board's decision to proceed in adjudicating it does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is a showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2009). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the Veteran served on active duty from 
November 1977 to December 1980.  Service treatment records do 
not demonstrate treatment or diagnoses of hallux valgus.  A 
December 1977 entry in the service treatment records reflects 
that the Veteran was seen in December 1977 with complaints of 
foot pain of three days in duration and was diagnosed with 
callosities on the feet.  The Veteran was referred to 
podiatry for treatment of calluses.  The October 1980 
separation examination noted findings of bilateral flat feet 
and corns.   

A report of a July 1983 VA examination noted mild hallux 
valgus on the right and left.  The July 1983 examination 
report reflects that the Veteran reported a history of pain 
and discomfort in both feet since 1978.  

The Veteran had a VA examination of the feet in February 
1998.  The VA examiner diagnosed bilateral pes planus, hallux 
valgus of 20 degrees on the right, 10 degrees on the left, 
corn formation with hammering of the tips of the second, 
third and fourth toes of the right foot and corn formation of 
the PIP joint and the tip of the nail of the right little toe 
with callous formation on the plantar surface of the fifth 
metatarsal joint.  The examiner did not provide an opinion 
regarding the etiology of hallux valgus.  

A report of a December 2004 VA examination noted a diagnosis 
of hallux valgus of the first great toe, bilateral.  A 
December 2006 VA examination noted a diagnosis of mild hallux 
valgus with tenderness of the metatarsal phalangeal joints of 
both feet.  Neither examination report provided an opinion 
regarding the etiology of hallux valgus.  

At the Board hearing in March 2008, the Veteran testified 
that he began experiencing foot pain during service.  He 
indicated that he was treated for corns and calluses during 
service.  The Board must assess the veteran's competence to 
these symptoms, as well as his credibility.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which he had first-hand 
knowledge, and citing its earlier decision in Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness.  The Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Board finds that the Veteran's testimony regarding his 
foot pain during service is credible.  The Veteran's 
statements are the service treatment records which reflect 
complaints of foot pain.  The post-service evidence reflects 
that the Veteran has consistently reported foot pain since 
service.  

Having determined that there is competent evidence of foot 
pain during service and a current diagnosis of hallux valgus, 
the Board must determine whether there is competent evidence 
of a medical nexus between the Veteran's service and the 
currently diagnosed disability.  The record contains two 
medical opinions regarding the etiology of bilateral hallux 
valgus. 

In a statement received in June 2008, a VA staff podiatrist, 
Dr. B.H., opined that bilateral hallux valgus has existed 
since military service.  Dr. B.H. opined that hallux valgus 
deformity pre-existed service and was exacerbated with 
prolonged weight-bearing in enclosed shoe gear.  

The Veteran had a VA examination in July 2008.  The VA 
examiner's impressions included mild hallux valgus, left 
great toe with tenderness of the first metatarsophalangeal 
joint and mild arthritic changes of that joint on x-ray, 
hammertoe deformities of the lesser toes of the left foot, 
recent surgery and correction of hallux valgus of the right 
great toe, recent surgery and correction of hammertoe 
deformity of the right second toe, hammertoe deformities of 
right toes 3, 4 and 5, nontender calluses of both feet and 
moderate pes planus of both feet.   The examiner opined that 
hallux valgus and bunion deformities are not related to the 
pes planus that was treated during service.  The examiner 
noted that, although the Veteran reported onset of bunions 
and hallux valgus during service, it was not documented in 
the service medical records.  The examiner stated that it was 
unlikely that this finding would have been omitted if present 
during service. 

The Board must address the conflicting medical evidence 
regarding a medical nexus to service.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  The 
Court has held that a medical opinion is inadequate when 
unsupported by clinical evidence.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a veteran's medical history, is not 
a requirement for private medical opinions. A review of the 
claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the veteran for an extended period of time and/or 
reviewing pertinent medical literature.  The relevant focus 
is not on whether the clinician had access to the claims 
file, but instead on whether the clinician was "informed of 
the relevant facts" in rendering a medical opinion.  Thus, 
when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  In sum, in Nieves-Rodriguez, 
the Court indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion. 
While Dr. B.H. did not specifically indicate that he reviewed 
the claims file in preparing his opinion, the record shows 
that he has regularly treated the Veteran.  The Court has 
declined to adopt a rule that accords greater weight to the 
opinion of the veteran's treating physician over a VA or 
other physician.  Winsett v. West, 11 Vet. App. 420 (1998).  
Dr. B.H.'s treatment records reflect familiarity with the 
Veteran's service medical history, as some of his treatment 
notes reference the Veteran's report of foot pain since 
military service.  The Board finds the opinion of the 
podiatrist who treated the Veteran over a period of several 
years at least as probative as that of the VA examiner.

Based on the foregoing the Board concludes that the evidence 
is at least in equipoise as to whether hallux valgus was 
incurred in service.  The service treatment records and the 
Veteran's testimony provide competent evidence of in-service 
foot pain, and a competent medical opinion establishes a 
nexus between the Veteran's hallux valgus disability and 
service.  Therefore, resolving doubt in the Veteran's favor, 
the Board concludes that service connection for hallux valgus 
is warranted.  


ORDER

Service connection for hallux valgus is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


